       4:21-cv-02034-JD        Date Filed 07/08/21      Entry Number 1        Page 1 of 40




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION


 REBECCA LYNNE COLBERT,                                CIVIL ACTION

                               Plaintiff,              CASE NO. _____________________

        vs.

 HIGHLAND INDUSTRIES, INC., JOYSON KSS
 AUTO SAFETY S.A., JOYSON SAFETY                           COMPLAINT FOR DAMAGES
 SYSTEMS f/k/a KEY SAFETY SYSTEMS,
 HONDA MOTOR CO., LTD., HONDA R & D
 CO., LTD., AMERICAN HONDA MOTOR CO.,
 INC., AND HONDA DEVELOPMENT &                              (JURY TRIAL DEMANDED)
 MANUFACTURING OF AMERICA, LLC f/k/a
 HONDA OF AMERICA MFG., INC.,

                               Defendants.

       COMES NOW PLAINTIFF, Rebecca Lynne Colbert, by and through the undersigned

Counsel of Record and pursuant to the Federal Rules of Civil Procedure, and files this Complaint

for Damages against the above-named Defendants Highland Industries, Inc., Joyson KSS Auto

Safety S.A., Joyson Safety Systems, Honda Motor Co., Ltd., Honda R & D Co., Ltd., American

Honda Motor Co., Inc., and Honda Development & Manufacturing of America, LLC (hereinafter

collectively the “Defendants”), showing the Court as follows:

                                 NATURE OF THE ACTION

       1.      This is a civil action arising out of serious, permanent, life scarring and post-crash

personal injuries sustained by Plaintiff Rebecca Lynne Colbert in Rockport, Texas on June 5, 2018,

following a foreseeable automobile collision that resulted in the unexpected, overly volatile

explosion of the driver’s side Non-Azide Driver Airbag Inflator (“NADI” and / or “Defective

                                                 1
       4:21-cv-02034-JD         Date Filed 07/08/21      Entry Number 1        Page 2 of 40




Inflator”) in a 1998 Honda Civic, Vehicle Identification Number (VIN) 1HGEJ8241WL021952

(“Subject Vehicle”), which expelled metal shrapnel into Ms. Colbert’s head, legs, and arms

resulting in lacerations, burns, scars, broken facial bones, hearing loss, fracture to her neck, nerve

damage and other injuries.

       2.        Upon information and belief, the defective non-azide driver airbag module, the root

cause of the defect, was manufactured in Cheraw, South Carolina.

       3.        The Plaintiff brings this automotive products liability, negligence, and personal

injury action for her injuries sustained, including but not limited to pain, suffering, permanent

disfigurement and scarring, and loss of enjoyment of life.

       4.        This products liability action includes claims for general negligence, gross

negligence, reckless conduct and breach of warranty, which arise out of the Defendants’ faulty

design, selection, inspection, testing, manufacture, assembly, equipping, marketing, distribution,

and sale of an uncrashworthy, defective, and unreasonably dangerous automobile and automobile

airbag system.

                                          THE PARTIES

       5.        At all times relevant herein, Plaintiff Rebecca Lynne Colbert is and was a citizen

and resident of Rockport, Texas. The overly volatile explosion of the non-azide propellant in the

airbag inflator module in the 1998 Honda Civic, which resulted in the rupture of the airbag inflator

module causing Mrs. Colbert’s injuries and giving rise to this complaint, occurred on June 5, 2018

in Rockport, Texas, when Plaintiff was the driver of the Subject Vehicle at issue.

       6.        At all times relevant herein, non-party Takata Corporation (“Takata”) was a foreign

for-profit corporation organized and existing under the laws of Japan with its principal place of

business at ARK Hills South Tower 4-5 Roppongi 1-Chome, Minato-ku, Tokyo, 106-8488, Ja-

pan. Takata was a specialized supplier of automotive safety systems that designed, manufactured,
                                                  2
       4:21-cv-02034-JD        Date Filed 07/08/21      Entry Number 1       Page 3 of 40




assembled, tested, marketed, distributed, and sold vehicle restraint systems to various Original

Equipment Manufacturers (“OEM’s”), including Honda, in the United States and abroad,

including specifically the airbag incorporated and used by Honda in its airbag safety system in the

Subject Vehicle.

       7.      At all times relevant herein, non-party TK Holdings Inc. (“TK Holdings”) was a

Delaware corporation and subsidiary and/or operational unit of Takata, headquartered in Auburn

Hills, Michigan 48326. TK Holdings was in the business of designing, manufacturing, assembling,

testing, promoting, advertising, distributing, and selling vehicle restraint systems to various

OEM’s, including Honda, including the airbag incorporated and used by Honda in its air-bag safety

system in the Subject Vehicle. TK Holdings also is involved in the distribution of such airbag

systems to OEM’s, including Honda.

       8.      Prior to bankruptcy, non-party Takata owned Highland Industries, Inc.

       9.      Non-parties Takata and TK Holdings are hereinafter collectively referred to as

“Takata.” Takata was the manufacturer of the airbag and inflator in Ms. Colbert’s Vehicle, which

was recalled subsequent to the Incident which forms the subject matter of this litigation.

       10.     Upon information and belief, Takata manufactured airbag modules, including the

Subject Airbag Module in the Subject Vehicle at the Highland Industries, Inc. facility in Cheraw,

South Carolina.

       11.     Defendant Joyson KSS Auto Safety S.A. with its subsidiary Joyson Safety Systems

f/k/a Key Safety Systems was the “Plan Sponsor” of the Takata Bankruptcy In re: TK Holdings

Inc., et al., Debtors Case No. 17-11375(BLS) in the United States District Bankruptcy Court for

the District of Delaware and acquired substantially all of Takata’s global operations excluding

Takata’s prior Phase Stabilized Ammonium Nitrate (“PSAN”) Inflator Business around which the



                                                 3
       4:21-cv-02034-JD        Date Filed 07/08/21       Entry Number 1         Page 4 of 40




Takata Bankruptcy revolved through the Asset Purchase Agreement, dated November 3, 2017.

       12.     As a part of this transaction, Defendant Joyson Safety Systems acquired Defendant

Highland Industries, Inc.

       13.     In accordance with the terms of this Asset Purchase Agreement, Joyson KSS Auto

Safety S.A. with its subsidiary Joyson Safety Systems f/k/a Key Safety Systems assumed the

liabilities of Takata as related to the NADI inflator in the Subject Vehicle.

       14.     Defendant Joyson Safety Systems is and was a foreign for-profit corporation

organized and existing under the laws of Michigan with its principal place of business at 2025

Harmon Road, Auburn Hills, Michigan.

       15.     Defendant Joyson KSS Auto Safety S.A. is and was an undercapitalized foreign

for-profit shell corporation organized and existing under the laws of Luxembourg with its principal

place of business at 2025 Harmon Road, Auburn Hills, Michigan.

       16.     Defendant Highland Industries, Inc. is and was a foreign for-profit corporation

organized and existing under the laws of Delaware with a principal place of business at 650

Chesterfield Highway, Cheraw, South Carolina.

       17.     Defendants Joyson Safety Systems, Joyson KSS Auto Safety S.A., and Highland

Industries, Inc. are collectively referred to as the “Joyson Defendants” or “Joyson.”

       18.     At all times relevant herein, Defendant Honda Motor Co., Ltd. (“Honda Motor”) is

and was a foreign for-profit corporation organized and existing under the laws of Japan with its

principal place of business at 2-1-1, Minami-Aoyama, Minatoku, Tokyo 107-8556, Japan. Honda

Motor manufactures and sells motorcycles, automobiles, and power products through its related

subsidiaries and/or operating units, including but not limited to Honda R & D Co., Ltd., American

Honda Motor Co., Inc., and Honda Development & Manufacturing of America, LLC, independent



                                                  4
       4:21-cv-02034-JD         Date Filed 07/08/21     Entry Number 1        Page 5 of 40




retail dealers, outlets, and authorized dealerships primarily in Japan, North America, Europe, and

Asia, including the Subject Vehicle. Honda Motor has been directly involved in the safety

investigation and determinations made as to the motor vehicle safety issues arising from the

defective and unreasonably dangerous condition of certain Honda brand vehicles it designs,

manufactures and distributes for sale to the consuming public, including the Subject Vehicle.

Honda Motor has actively been involved in the developing knowledge of this motor vehicle safety

issue by Honda entities over the last two decades, and the actions and/or inactions of same relating

to this public safety hazard.

       19.     At all times relevant herein, Defendant Honda R & D Co., Ltd. (“Honda R&D”) is

and was a foreign for-profit corporation organized and existing under the laws of Japan with its

principal place at Wako Research Center, 1-4-1 Chuo, Wako 351-0-113, Japan. Honda R&D is a

subsidiary of Honda Motor, works in conjunction with American Honda Motor Co., Inc., and

Honda Development & Manufacturing of America, LLC, is responsible for the research, design

and development of certain aspects of Honda brand vehicles, including testing and developing

safety technologies for the same, and was responsible for the design, development, manufacture,

assembly, testing, distribution and sale of Honda brand vehicles utilizing Takata airbags primarily

in Japan, North America, Europe, and Asia, including the Subject Vehicle. Honda R&D has been

involved in the safety investigation and determinations made as to the motor vehicle safety issues

arising from the defective and unreasonably dangerous condition of certain Honda brand vehicles

it designs, manufactures and distributes for sale to the consuming public, including the Subject

Vehicle. Honda R&D has actively been involved in the developing knowledge of this motor

vehicle safety issue by Honda entities over the last two decades, and the actions and/or inactions

of same relating to this public safety hazard.



                                                 5
       4:21-cv-02034-JD        Date Filed 07/08/21       Entry Number 1      Page 6 of 40




       20.     At all times relevant herein, Defendant American Honda Motor Co., Inc.

(“American Honda”) is and was a California corporation and a subsidiary of Honda Motor,

headquartered in Torrance, California with its principal place of business at 1919 Torrance Blvd.

Torrance, California 90501. American Honda designs, manufactures, assembles, tests, markets,

promotes, advertises, distributes and sells Honda Motor and/or Honda brand cars, trucks, and sport

utility vehicles in the United States, including the Subject Vehicle. American Honda has been

identified by HMC as the “Manufacturer’s Agent” in communications with National Highway

Traffic Safety Administration (hereinafter “NHTSA”) related to this motor vehicle safety issue

involving exploding, unreasonably dangerous Takata NADI airbags in Honda brand vehicles and

has been directly involved in the safety investigation and determinations made as to the motor

vehicle safety issues arising from the defective and unreasonably dangerous condition of certain

Honda brand vehicles it makes, including the Subject Vehicle. Additionally, American Honda is

responsible for the distribution of such Honda brand vehicles in the United States, Puerto Rico and

the U.S. Virgin Islands. Moreover, American Honda has been actively involved in the developing

knowledge of this motor vehicle safety issue by Honda entities over the last two decades, and the

actions and/or inactions of same relating to this public safety hazard.

       21.     At all times relevant herein, Defendant Honda Development & Manufacturing of

America, LLC f/k/a Honda of America, Mfg., Inc. (“Honda Mfg.”) is and was an Ohio corporation

and subsidiary of a subsidiary of Honda Motor, headquartered in Marysville, Ohio with its

principal place of business at 24000 Honda Pkwy, Marysville, Ohio 43040. Honda Mfg. designs,

manufactures, assembles, tests, markets, promotes, advertises, distributes and sells Honda Motor

and/or Honda brand cars, trucks, and sport utility vehicles in the United States, including the

Subject Vehicle. Honda Mfg. has been directly involved in the safety investigation and



                                                 6
       4:21-cv-02034-JD        Date Filed 07/08/21         Entry Number 1      Page 7 of 40




determinations made as to the motor vehicle safety issues arising from the defective and

unreasonably dangerous condition of certain Honda brand vehicles it makes, including the Subject

Vehicle. Moreover, Honda Mfg. has actively been involved in the developing knowledge of this

motor vehicle safety issue by Honda entities over the last two decades, and the actions and/or

inactions of same relating to this public safety hazard.

       22.     At all times relevant herein, Defendants Honda Motor, Honda R&D, American

Honda, and Honda Mfg. are collectively referred to as “Honda” or “Honda Defendants.” Honda

vehicles sold in the United States contain airbags manufactured by the Takata Defendants.

NHTSA has recalled millions of Honda vehicles for having faulty Takata NADI airbags, including

the Vehicle involved in the Incident which forms the subject matter of this litigation.

       23.     Upon information and belief, the Defendants actions and inactions within the

District of South Carolina are directly responsible for the Plaintiff’s injuries and damages, which

were caused by the defective inflator module incorporated into the airbag safety system in the

Subject Vehicle that exploded on June 5, 2018, with inappropriately violent and excessive force,

expelling shrapnel and resulting in the injuries and damages sought herein.

                                              VENUE

       24.     Venue is proper in the United States District Court for District of South Carolina

because substantial parts of the events and omissions causing the defective product to be placed

into the stream of commerce occurred in Cheraw, South Carolina.

       25.     This Court provides proper venue for adjudication of this Complaint, pursuant to

28 U.S.C. § 1391(b)(2), because the acts and omissions giving rise to the claims stated herein

occurred in substantial part within the territorial boundaries of the District of South Carolina.

       26.     The State of South Carolina has a significant interest in the deterrence of the



                                                  7
       4:21-cv-02034-JD        Date Filed 07/08/21      Entry Number 1        Page 8 of 40




tortious conduct which occurred within its borders as detailed in these claims.

                                        JURISDICTION

       27.     This Court has jurisdiction to hear this Complaint under 28 U.S.C. § 1332(a).

       28.     The amount in controversy, excluding interest and costs, is in excess of $75,000.

       29.     Defendant Honda Motor Co., Ltd. is subject to the jurisdiction of this Court

pursuant to South Carolina’s long-arm statute as enumerated under S.C. Code Ann. § 36-2-803

because it operates, conducts, engages in, or carries on a business or business venture in the state

of South Carolina; has an interest in real property in the state of South Carolina; produces,

manufactures, and distributes goods into South Carolina with a reasonable expectation that those

goods will be used in South Carolina.

       30.     Defendant Honda R & D Co., Ltd. is subject to the jurisdiction of this Court

pursuant to South Carolina’s long-arm statute as enumerated under S.C. Code Ann. § 36-2-803

because it operates, conducts, engages in, or carries on a business or business venture in the state

of South Carolina; has an interest in real property in the state of South Carolina; and produces,

manufactures, and distributes goods into South Carolina with a reasonable expectation that those

goods will be used in South Carolina.

       31.     Defendant American Honda Motor Co., Inc. is subject to the jurisdiction of this

Court pursuant to South Carolina’s long-arm statute as enumerated under S.C. Code Ann. § 36-2-

803 because it operates, conducts, engages in, or carries on a business or business venture in the

state of South Carolina; and produces, manufactures, and distributes goods into South Carolina

with a reasonable expectation that those goods will be used in South Carolina.

       32.     Defendant Honda Development & Manufacturing of America, LLC is subject to

the jurisdiction of this Court pursuant to South Carolina’s long-arm statute as enumerated under

S.C. Code Ann. § 36-2-803 because it produces, manufactures, and distributes goods into South
                                                 8
       4:21-cv-02034-JD        Date Filed 07/08/21     Entry Number 1       Page 9 of 40




Carolina with a reasonable expectation that those goods will be used in South Carolina.

       33.     The Honda Defendants have purposefully availed themselves of the privilege of

conducting business in South Carolina.

       34.     The Honda Defendants have purposefully developed and advertise a dealership

network for the distribution of their vehicles and component parts into South Carolina by entering

into contractual relationships with two-hundred-forty-one (241) dealers of new Honda vehicles in

the State of South Carolina.




       35.     The Honda Defendants have purposefully developed and advertise a supplier

network for the acquisition of component parts for their vehicles and component parts in the State

of South Carolina.




                                                9
      4:21-cv-02034-JD        Date Filed 07/08/21      Entry Number 1        Page 10 of 40




       36.     The Honda Defendants have purposefully availed themselves of conducting

business in the state of South Carolina and have established a manufacturing facility and a research

and development facility within the State of South Carolina.

       37.     This case arises out of or relates to Honda’s acquisition and incorporation of a

defective component part originally built and sold in the State of South Carolina.

       38.     Defendant Highland Industries, Inc. is subject to the jurisdiction of this Court

pursuant to South Carolina’s long-arm statute as enumerated under S.C. Code Ann. § 36-2-803

because it operates, conducts, engages in, or carries on a business or business venture in the state

of South Carolina; has an interest in real property in the state of South Carolina; and produces,

manufactures, and distributes goods into South Carolina with a reasonable expectation that those

goods will be used in South Carolina.

       39.     Defendant Joyson Safety Systems is subject to the jurisdiction of this Court

pursuant to South Carolina’s long-arm statute as enumerated under S.C. Code Ann. § 36-2-803

because it operates, conducts, engages in, or carries on a business or business venture in the state

of South Carolina; has an interest in real property in the state of South Carolina; and produces,

                                                10
      4:21-cv-02034-JD        Date Filed 07/08/21      Entry Number 1        Page 11 of 40




manufactures, and distributes goods into South Carolina with a reasonable expectation that those

goods will be used in South Carolina.

       40.     Defendant Joyson KSS Auto Safety S.A. is subject to the jurisdiction of this Court

pursuant to South Carolina’s long-arm statute as enumerated under S.C. Code Ann. § 36-2-803

because it operates, conducts, engages in, or carries on a business or business venture in the state

of South Carolina; has an interest in real property in the state of South Carolina; and produces,

manufactures, and distributes goods into South Carolina with a reasonable expectation that those

goods will be used in South Carolina..

       41.     Defendants are directly responsible for Ms. Colbert’s injuries and damages caused

by the defective airbag module in the Subject Vehicle’s airbag safety system which exploded on

June 5, 2018 with inappropriately violent and excessive force, rupturing the defective module’s

inflator, expelling shrapnel and resulting in the injuries and damages sought herein.

                                         THE INCIDENT

       42.     On June 5, 2018, Ms. Colbert was operating her 1998 Honda Civic Coupe, VIN

No. 1HGEJ8241WL021952 (the “Subject Vehicle”), and driving on the West Charles Loop in

Rockport Texas, when she became involved in a foreseeable, low speed crash (the “Incident”).

       43.     More specifically, despite being ticketed as an at-fault party, Ms. Colbert was

driving within her lane when she rounded a right-hand bend on a very narrow neighborhood road

and immediately encountered an approaching truck pulling a boat trailer and boat in the center of

the narrow road. The approaching truck quickly pulled to the right lane of the narrow road, but

the encumbered boat trailer was slower to respond, causing the boat trailer itself to remain in her

lane of travel, striking her vehicle. This impact, which was not the result of Ms. Colbert’s actions

or inactions, caused the commanded deployment of the driver’s side airbag in the Subject Vehicle.

       44.     Upon information and belief, at the time of the Incident, the Subject Vehicle and
                                                11
      4:21-cv-02034-JD        Date Filed 07/08/21          Entry Number 1   Page 12 of 40




its component sub-assemblies at issue in this action were in the same essential condition as they

were at the time that they left the Defendants’ control.

       45.     Upon information and belief, between the date of manufacture and the date of the

Incident, there were no significant modifications to the driver’s side airbag safety system in the

Subject Vehicle, which was in the same condition as it was originally designed, tested, and

installed into the Subject Vehicle by the Defendants.

       46.     During the Incident, the driver’s side front airbag inflator in the Subject Vehicle

deployed with such excessive internal pressure that the metal inflator canister ruptured, separated

from its mounts, propelled the airbag module assembly toward Ms. Colbert’s head, and expelled

shrapnel into Ms. Colbert’s lower extremities.




                                                 12
      4:21-cv-02034-JD        Date Filed 07/08/21      Entry Number 1        Page 13 of 40




       47.     Ms. Colbert was struck in the face by the airbag module projectile and suffered

multiple facial injuries. The rupture also propelled some of the internal components of the inflator

into the passenger compartment, which caused lacerations and injuries to Ms. Colbert’s legs and

right hand.




                                                13
      4:21-cv-02034-JD        Date Filed 07/08/21      Entry Number 1       Page 14 of 40




       48.     Ms. Colbert was transported via med-flight helicopter and required hospitalization

for treatment of her shrapnel injuries (some of which can be seen above), including lacerations,

burns, scars, broken facial bones, hearing loss, a fractured neck, nerve damage and other injuries.

       49.     In January 2020, about a year and a half after the date of the Incident, the Subject

                                                14
        4:21-cv-02034-JD        Date Filed 07/08/21     Entry Number 1       Page 15 of 40




Vehicle was recalled as a result of defects in the driver’s side frontal airbag system, all of which

existed both at the time the Subject Vehicle was placed into the stream of commerce and at the

time of the Incident, and about which the Defendants had knowledge prior to the date of the

Incident.1

         50.      Ultimately, the injuries sustained by Ms. Colbert would not have occurred but for

the defects present in the Subject Vehicle and its component parts on June 5, 2018, which

prevented a normal, safe, and expected airbag deployment in the Subject Vehicle in the Incident

and instead turned the airbag module into a dangerous projectile which caused the Plaintiff’s

lacerations, burns, scars, broken facial bones, hearing loss, a fractured neck, nerve damage and

other injuries.

         51.      None of Ms. Colbert’s actions had any impact upon the performance, behavior, or

defective nature of the Subject Vehicle and / or Subject Airbag Module.

         52.      As a result of the defective and unreasonably dangerous condition of the Subject

Vehicle at the time of the Incident on June 5, 2018, Ms. Colbert has suffered the severe and

permanent injuries, for which she now brings suit.

                                   FACTUAL ALLEGATIONS

         53.      The Subject Vehicle was designed, manufactured, assembled, inspected, tested,

equipped, marketed, and distributed by the Honda Defendants.

         54.      Upon information and belief, the Honda Defendants substantially participated in

the design, component part selection, and assembly of Takata airbag modules.

         55.      At the time of the design, manufacture, assembly, inspection, testing, marketing,

and distribution of the inflator, Honda and Takata were engaged in Keiretsu, a system of



1
    See NHTSA Recall Number 20V-026 (January 21, 2020).
                                                 15
      4:21-cv-02034-JD         Date Filed 07/08/21       Entry Number 1           Page 16 of 40




interlocking business relationships including the cross holding of stocks designed to prevent

takeover attempts and enable long-term planning in projects.

       56.     At the time of design, manufacture, assembly, inspection, testing, marketing, and

distribution of the inflator, Honda was Takata’s largest customer.

       57.     Upon information and belief, Honda’s dominant relationship with Takata allowed

Honda to repeatedly dictate the design of Takata products even when Takata’s own internal

engineering analysis, which was also reported to Honda, detailed that such a design would be

dangerous to consumers.

       58.     As originally designed, manufactured, assembled, inspected, tested, equipped,

marketed and distributed, the Subject Vehicle contained a driver’s side airbag module supplied to

the Honda Defendants by Takata.

       59.     As originally designed, manufactured, assembled, inspected, tested, equipped,

marketed and distributed, the Subject Vehicle’s Takata-supplied driver’s side airbag module was

in a defective condition and was unreasonably dangerous to foreseeable users and consumers of

the Subject Vehicle.

       60.     Upon information and belief, despite being defective, as originally designed,

manufactured, assembled, inspected, tested, equipped, marketed, and distributed, the Subject

Vehicle was sold to consumers as having an occupant restraint system, including airbag module,

with a useful safe life equal to, or in excess of, the life of a Honda vehicle.

       61.     Upon information and belief, despite being defective, the occupant restraint system

in the Subject Vehicle, including the airbag module, was marketed, distributed, and sold to

consumers as never requiring replacement and lasting to or beyond the life of a Honda vehicle.




                                                  16
      4:21-cv-02034-JD          Date Filed 07/08/21     Entry Number 1        Page 17 of 40




A. Airbags and Occupant Restraint Systems

       62.     Airbags are a critical component in the safety features of virtually every motor

vehicle sold in the United States and throughout the world. Currently, over 30,000 people are

killed in motor vehicle accidents each year in the United States. Remarkably, that number is nearly

half of what it was in 1966, when over 50,000 Americans died in car crashes. The drastic reduction

is, in large part, due to tremendous advances in vehicle occupant safety, including the widespread

use of seatbelts and airbags.

       63.     In order to prevent serious injury and death resulting from bodily impact with the

hard interior surfaces of automobiles, like windshields, steering columns, dashboards, and pillars,

upon a vehicle experiencing a specified change in velocity in a collision, accelerometers and

sensors in the vehicle frame trigger the vehicle airbags to deploy. Because collisions can occur at

rates of speed that can cause serious injury, to be effective, airbags must deploy timely and at

appropriate velocity to be effective, but not subject the occupant to additional unnecessary harm.

To accomplish this, the airbag system relies on explosive charges and highly conductive materials

to operate in a time frame which is typically measured in milliseconds rather than seconds.

       64.     When people operate a motor vehicle or ride in one as a passenger, they trust and

rely on the manufacturers of those motor vehicles to make those vehicles safe.

       65.     An automotive manufacturer must take all necessary steps to ensure that the safety

components of its vehicles—which can mean the difference between life and death in an

accident—function as designed, specified, promised, and intended. Profits must take a back seat

to safety for the airbag manufacturer and the automobile manufacturer in making its product

sourcing decisions. Yet Honda put profits ahead of safety. As detailed herein, Honda was well

aware of rupture incidents and delayed its recalls. The result is that instead of saving lives, faulty

NADI Takata airbags such as those in Honda automobiles are killing and maiming drivers and
                                                 17
      4:21-cv-02034-JD           Date Filed 07/08/21    Entry Number 1        Page 18 of 40




passengers involved in otherwise minor and survivable accidents.

       66.     The Subject Vehicle contained airbag modules designed, specified, and installed by

Honda and manufactured by Takata and Highland Industries that, instead of protecting vehicle

occupants from bodily injury during accidents, violently exploded, with excessive force, causing

extensive injuries and damages.

       67.     Despite Honda’s prior knowledge of the propensity of the defective airbag modules

to explode violently, injuring and killing occupants, the 1998 Honda Civic (Vin No.

1HGEJ8241WL021952) was not recalled until January of 2020, under Recall No. 20V-026, which

also included approximately 1,500,705 other defective vehicles.2

       68.     More specifically, the Interim Owner Notification Letter mailed in March of 2020

stated and summarized the safety risk involved in the Subject Vehicle and the other recalled

defective vehicles as follows:

               Honda has decided that a defect which relates to motor vehicle
               safety exists in certain 1997 model year CIVIC vehicles. Due to a
               manufacturing issue, the inflator inside the driver frontal airbag
               module may absorb moisture, which may cause the driver frontal
               airbag to malfunction in a crash where the airbag deploys. The
               airbag could under-inflate during deployment, increasing the risk
               of injury to the driver. The airbag inflator could also rupture during
               deployment, with metal fragments possibly striking the driver or
               passengers, increasing the risk of serious injury or death. 3

       69.     Upon information and belief, prior to designing, selecting, inspecting, testing,

manufacturing, assembling, equipping, marketing, distributing, and/or selling the Subject Vehicle,

the Honda Defendants were aware that there existed alternative driver side frontal airbag systems



2
  NHTSA Part 573 Safety Recall Report, https://static.nhtsa.gov/odi/rcl/2020/RCLRPT-20V026-
6658.PDF (last visited May 29, 2020) (issued January 22, 2020 and covering certain model year
Honda vehicles).
3
  ISSUED Interim Owner Notification Letter (Part 577),
https://static.nhtsa.gov/odi/rcl/2020/RIONL-20V026-0854.pdf (last visited May 29, 2020)
                                                 18
      4:21-cv-02034-JD        Date Filed 07/08/21       Entry Number 1        Page 19 of 40




and/or designs, which were safer, more practical and were both technologically and economically

feasible for inclusion in the Subject Vehicle. Upon information and belief, these alternative designs

would eliminate the defective and unsafe characteristics of the Subject Vehicle without impairing

its usefulness or making it too expensive.

       70.     Upon information and belief, the Honda Defendants were aware that there existed

alternative driver side frontal airbag system manufacturers with quality control systems in place

capable of producing non-defective driver side frontal airbag systems.

       71.     The Honda Defendants knew or should have known that the Takata airbags

installed in millions of vehicles, including the Subject Vehicle, were defective. Upon information

and belief, Honda concealed its knowledge of the nature and extent of the defects from the public,

delayed disclosure, and has shown a blatant disregard for public welfare and safety.

       72.     The Subject Vehicle was designed, manufactured, assembled, inspected, tested,

equipped, marketed, and distributed by the Honda Defendants.

       73.     Upon information and belief, the Honda Defendants substantially participated in

the design, component part selection, assembly, testing, and/or inspection of Takata airbag

modules in Cheraw, South Carolina.

       74.      As originally designed, manufactured, assembled, inspected, tested, equipped,

marketed and distributed, the Subject Vehicle’s Takata-supplied driver’s side airbag module

contained an inflator that was in a defective condition and was unreasonably dangerous to

foreseeable users and consumers of the Subject Vehicle.

       75.     The Subject Vehicle has been recalled as a result of defects in its driver’s side

frontal airbag system, which existed at the time the Subject Vehicle was placed into the stream of

commerce, and at the time of the Incident, and about which Honda Defendants did have prior



                                                 19
      4:21-cv-02034-JD       Date Filed 07/08/21      Entry Number 1        Page 20 of 40




knowledge before the date on which the Incident occurred.

       76.    Accordingly, as a result of the defective and unreasonably dangerous condition of

the Subject Vehicle at the time of the Incident on June 5, 2018, Plaintiff Rebecca Lynne Colbert

suffered the severe and permanent injuries for which she now brings suit.

B. 2020 Recalls and Notices Relating to Defective NADI Inflators

       77.    In January of 2020, Honda issued Recall 20V-026 based on Takata’s equipment

defect notification, 19E-080, filed in November of 2019 which states:

        According to the equipment defect notification 19E-080 filed by Takata, certain
        Takata Non-Azide Driver Airbag Inflators have the potential to exhibit elevated
        moisture ingress due to insufficient aluminum tape seal. This can lead to slow
        deployment, which may result in insufficient protection by the driver frontal
        airbag, or there may be over-aggressive combustion creating excessive internal
        pressure when the driver frontal airbag is deployed. Very high internal pressure
        could result in the body of the airbag inflator rupturing upon deployment.

       78.    In document RMISC-20V026-2919 of Honda’s 573 Defect filing Honda lists the

following chronology:

       July 29, 2015
       Honda was informed of a NADI inflator rupture event occurring at an auto dismantling
       facility in Japan on July 22, 2015. A rupture incident report confirming the rupture was
       submitted to NHTSA per Standing General Order 2015-01.
       May 11, 2016
       Honda was informed of a potential NADI inflator rupture field event with a reported injury
       occurring in Houston, TX on November 21, 2012. An initial rupture incident report was
       submitted to NHTSA per Standing General Order 2015-01A and an investigation into the
       rupture claim was launched.
       July 29, 2016
       The investigation of the Texas field event revealed that the vehicle owner initially
       contacted Honda on June 10, 2013. At that time, a claim was opened but it was
       subsequently closed on July 22, 2013 because the police report did not mention an airbag
       “rupture,” the vehicle had already been scrapped, and the suspect airbag components were
       not available for inspection. However, based on photographic evidence, Honda confirmed
       that the airbag inflator ruptured and submitted a final rupture incident report to NHTSA
       per Standing General Order 2015-01A.
       September 5, 2018
       Honda was informed of a NADI inflator rupture event that occurred at an auto dismantling
       facility in Japan on August 10, 2018. A final rupture incident report was submitted to
       NHTSA per Standing General Order 2015-01A.
                                               20
        4:21-cv-02034-JD      Date Filed 07/08/21      Entry Number 1        Page 21 of 40




        October 31, 2019
        Takata informed Honda of two NADI inflator rupture field events in Australia which
        involved a different vehicle manufacturer and provided relevant information.
        November 26, 2019
        Takata submitted equipment defect notification 19E-080 to NHTSA listing Honda as an
        affected OEM.
        December 18, 2019
        NHTSA issued Equipment Query EQ19-002 requesting information from Honda.
        January 3, 2020
        Honda responded to EQ19-002 with an estimated population of Acura and Honda vehicles
        equipped with a Takata NADI inflator.
        January 16, 2020
        Honda determined that a defect related to motor vehicle safety existed and decided to
        conduct a safety recall.

        79.    According to the timeline Honda supplied to NHTSA, Honda claimed that Honda

first became aware of the potential for anomalous deployments of NADI inflators in July of 2015

when Honda was informed of a NADI rupture event at an auto dismantling facility in Japan which

occurred on July 22, 2015.

        80.    Upon information and belief, Honda was actually aware of field reports of

anomalous deployments of NADI inflators no later than 2011.

        81.    Upon information and belief, Takata began investigating the root cause for

anomalous deployments of NADI inflators no later than 2011.

        82.    Upon information and belief, Honda had knowledge of the NADI defect prior to

2011.

        83.    Honda lists an additional NADI field event that occurred prior to the July 29, 2015

initial timeline entry which Honda supplied NHTSA as support for Recall 20V-026.

        July 29, 2016

        The investigation of the Texas field event revealed that the vehicle owner initially
        contacted Honda on June 10, 2013. At that time, a claim was opened but it was
        subsequently closed on July 22, 2013 because the police report did not mention an
        airbag “rupture,” the vehicle had already been scrapped, and the suspect airbag
        components were not available for inspection. However, based on photographic
        evidence, Honda confirmed that the airbag inflator ruptured and submitted a final
                                                21
      4:21-cv-02034-JD        Date Filed 07/08/21      Entry Number 1        Page 22 of 40




       rupture incident report to NHTSA per Standing General Order 2015-01A.

       84.     Honda acknowledges in its timeline that Honda was notified of a NADI field event

on June 10, 2013 but state it was “closed on July 22, 2013 because the police report did not mention

an airbag “rupture,” the vehicle had already been scrapped, and the suspect airbag components

were not available for inspection.” Honda ultimately confirmed the NADI field event as a rupture

3 years later on July 29, 2016 based on a review of the photographs.

       85.     The actual reason this event was re-evaluated by Honda in July of 2016 was because

the vehicle owner reported the event to NHTSA on May 4th, 2016 as documented in the NHTSA

complaint database:

       TAKATA RECALL: ON 11/21/2012 MY SON WAS SERIOUSLY INJURED IN A
       COLLISION WITH ANOTHER VEHICLE THAT PULLED OUT IN FRONT OF HIM
       ON A HWY WHERE THE SPEED LIMIT IS 50 MPH. MY SON WAS ABLE TO
       BRAKE AND STEER TO AVOID THE COLLISION BUT STILL IMPACTED THE
       OTHER CAR'S LEFT REAR QUARTER-PANEL. AS A RESULT OF THE IMPACT,
       HIS AIRBAG DEPLOYED BUT WITH SUCH FORCE THAT IT SEPARATED FROM
       THE STEERING COLUMN AND EXITED THE VEHICLE. HE RECEIVED MAJOR
       FACIAL LACERATIONS AND FRACTURES IN ADDITION TO AN GAPING
       WOUND IN HIS WRIST. HE WAS TOLD BY SEVERAL ATTORNEYS THAT SINCE
       HIS CAR HAD JUST PASSED THE STATUTE OF REPOSE GATE OF 15 YR, HE
       COULD NOT HOPE TO BRING SUIT AGAINST HONDA/TAKATA. TO DATE,
       THERE DOES NOT APPEAR TO BE ANY EFFORT TO EXTEND THE RECALL
       PRIOR TO 2002 FOR HONDA VEHICLES. WHEN THE EXTERNAL CAR DAMAGE
       IS COMPARED TO THE DAMAGE INSIDE HIS VEHICLE, HIS EXTENSIVE
       INJURIES, AND IMAGES OF THE AIR BAG HARDWARE ARE STUDIED, THERE
       IS SUFFICIENT REASON TO SUSPECT THE HONDA AIR BAG'S DETONATION
       RATHER THAN DEPLOYMENT WAS THE MAJOR CONTRIBUTOR TO MY SON'S
       INJURIES. I UNDERSTAND THE REASONING BEHIND A STATUTE OF REPOSE
       BUT IN THIS CASE SUSPECT A DESIGN DEFICIENCY EXISTED PRIOR TO THE
       CAR'S AGE EXCEEDING THE ARBITRARY 15 YR GATE.

       86.     Upon information and belief, NHTSA confirmed this incident as a rupture based

upon the same information available to Honda.

       87.     Upon information and belief, absent the vehicle owner’s persistence this incident

would likely have been buried forever.


                                                22
        4:21-cv-02034-JD       Date Filed 07/08/21      Entry Number 1       Page 23 of 40




        88.    In Honda’s NADI defect timeline, Honda does not list the notification of Takata,

by NHTSA, of the NADI field rupture that had occurred on November 21, 2012.

        89.    Takata opened an investigation which was included in its defect notification 19E-

080 filed in November of 2019. Takata’s May 2016 timeline entry is as follows:

        May 6th, 2016: Takata was notified, by NHTSA, of a NADI field rupture that had
        occurred back on 11/21/2012. The driver sustained severe injuries. An investigation
        was opened and learned that there was a high proportion of leaking tape seals found
        in field returned inflators from the earliest manufacturing time period. From the
        suspect date range, 76 out of 109 Takata NADI inflators examined were found to
        have a leaking tape seal. 1 out 150 NADI inflators outside of the suspect date range
        was found to have a leaking tape seal, but there was clear evidence that the seal on
        that inflator had been damaged from an external source. A leaking tape seal by itself
        is not a performance issue but could allow for moisture intrusion and potential
        propellant degradation under certain conditions. The identified manufacturing
        period was Start of Production (SOP) through August 1999. The investigation
        showed that propellant with a relatively high moisture content could cause
        decreased inflator performance. The investigation also showed propellant that gets
        to a relatively high moisture content and then dried to a very low moisture content
        could cause increased performance. None of the field inflators examined exhibited
        this characteristic, but some had high propellant moisture.

        90.    The results of Takata’s investigation detail that there was a defect in the tape seal

in the airbag inflator module used to protect the propellant from outside moisture intrusion from

the start of production until August of 1999.

        91.    Takata’s investigation into this incident should not have been initiated in May of

2016 but rather June of 2013 when the initial incident was reported to Honda.

        92.    In 2013, Honda should have identified the rupture immediately with the supplied

photographs and required the same investigation to take place that was ultimately performed in

2016.

        93.    Had Honda performed appropriate due diligence and identified the November 21,

2012 incident as a rupture when it was reported to them on June 10, 2013 and informed its supplier

of the incident, Takata’s 2016 Sealing Tape investigation would have taken place in 2013 not 2016.


                                                 23
      4:21-cv-02034-JD         Date Filed 07/08/21      Entry Number 1       Page 24 of 40




       94.       The results of Takata’s Sealing Tape investigation provided Honda with ample

information to issue the recall which was eventually issued as 20V-026. Continuing longstanding

habits, instead of acting, Honda choose to wait, just as it was doing in the PSAN inflator defect

investigation.

       95.       Upon information and belief, in 2015, when the results of Takata’s provided

investigation information into the auto dismantling NADI rupture were released, Honda again had

information sufficient to require the issuance of a recall of the defective NADI inflators. Instead

Honda delayed.

       96.       Upon information and belief, Honda delayed in issuing recalls related to NADI

inflators because Honda was already in the middle of the PSAN defect investigation and additional

recalls would have been detrimental to Honda’s efforts to limit the scope of the PSAN

investigation.

       97.       A report of a non-PSAN Takata inflator rupture in 2013 by Honda would have been

detrimental to Honda’s efforts to minimize the impact of the PSAN investigation.

       98.       Instead, Honda waited to take action with the NADI defect until being forced to by

the circumstances as was its practice during the PSAN investigation. Ultimately Honda was forced

to recall its NADI equipped vehicles after the first fatality was reported in a non-Honda vehicle on

October 31, 2019. This led Takata to issue its equipment defect notification 19E-080 to NHTSA

on November 26, 2019 listing Honda as an affected OEM. Honda ultimately issued recall 20V-

026 on January 16, 2020 some 4 to 5 years after already being aware of the defect.

C. The Defective Vehicles Containing Takata-Manufactured Airbags Were Sold as Safe
   and Reliable

       99.       Upon information and belief, Honda marketed defective vehicles in advertisements

and promotional materials as safe and reliable.

                                                  24
      4:21-cv-02034-JD         Date Filed 07/08/21       Entry Number 1        Page 25 of 40




       100.    Purchasers of the defective vehicles were thus led to believe their vehicles were

safe and reliable vehicles despite containing the defective Takata-manufactured airbags.

       101.    Purchasers of the defective vehicles were thus led to believe the occupant restraint

systems, including airbags, within their vehicles would last for the lifespan of their vehicles despite

containing the defective Takata-manufactured airbags.

       102.    Vehicles with defective airbag systems are clearly not safe and reliable as the

defective vehicles were advertised and promoted to be.

                                             TOLLING

       103.    Plaintiffs and Defendants have entered into a tolling agreement beginning June 3,

2020 and running through the filing of this Complaint.

                                     EQUITABLE TOLLING

       104.    Plaintiff had no way of knowing about Honda and Takata’s deception with respect

to the inclusion of a defective airbag inflator into the Subject Vehicle.

       105.    As detailed above, Honda intentionally and fraudulently concealed information

about the Subject Vehicle, the subject inflator module, and the propellant within the subject inflator

module, all of which was the proximate cause of the harm to Ms. Colbert.

                                            ESTOPPEL

       106.    The Honda Defendants, the Joyson Defendants, and Takata were under a

continuous duty to disclose to Plaintiff and other vehicle owners the true character, quality, and

nature of the occupant restraint system, including airbag inflator, within Honda vehicles.

       107.    The Defendants knowingly, affirmatively, and actively concealed the true nature,

quality, and character of the airbag inflator within the Subject Vehicle displaying a willful,

reckless, and wanton disregard for life.

       108.    Application of any limitation period would be improper given the continuing fraud

                                                  25
      4:21-cv-02034-JD         Date Filed 07/08/21       Entry Number 1        Page 26 of 40




of the Defendants prevented the Plaintiff from discovering the defect earlier.

       109.     Based on the foregoing, Defendants are estopped from relying on any statutes of

limitations or statutes of repose in defense of this action.

                                       Conditions Precedent

       110.     All conditions precedent to the bringing of this action and Plaintiff’s rights to the

relief sought herein have occurred, have been performed or have been excused.

                                          Claims for Relief

                                FIRST CLAIM FOR RELIEF
                 (Negligence, Gross Negligence, Willful and Wanton Conduct:
                              Design Defect as to All Defendants)

       111.     Plaintiff adopts and re-allege each prior paragraph, where relevant, as if set forth

fully herein.

       112.     At all times relevant herein, the Defendants Joyson KSS Auto Safety S.A., Joyson

Safety Systems, Highland Industries, Inc., Honda Motor Co., Ltd., Honda R & D Co., Ltd.,

American Honda Motor Co., Inc., and Honda Development & Manufacturing of America, LLC

designed, selected, inspected, tested, assembled, equipped, marketed, distributed, and sold the

Subject Vehicle and its components, including but not limited to, equipping it with its driver’s side

frontal airbag system.

       113.     At all times relevant herein, the Defendants Joyson KSS Auto Safety S.A., Joyson

Safety Systems, Highland Industries, Inc., Honda Motor Co., Ltd., Honda R & D Co., Ltd.,

American Honda Motor Co., Inc., and Honda Development & Manufacturing of America, LLC

designed the Subject Vehicle and its driver’s side frontal airbag system, and owed the Plaintiff a

duty of reasonable care to design, select, inspect, test, assemble, equip, market, distribute, and sell

the Subject Vehicle and its components, including the driver’s side frontal airbag system, so that

it would provide a reasonable degree of occupant protection and safety during foreseeable

                                                  26
      4:21-cv-02034-JD         Date Filed 07/08/21        Entry Number 1        Page 27 of 40




collisions occurring in the real world highway environment of its expected use.

       114.    At all times relevant herein, as designed, selected, inspected, tested, assembled,

equipped, marketed, distributed, and sold by the Defendants, the Subject Vehicle and its

component parts are and were uncrashworthy, defective, unreasonably dangerous, and unsafe for

foreseeable users and occupants because its driver’s side frontal airbag system is and was

inadequately designed and constructed, and failed to provide the degree of occupant protection,

and safety a reasonable consumer would expect in foreseeable accidents occurring in the real world

environment of its expected use.

       115.    At all times relevant herein, the Defendants Joyson KSS Auto Safety S.A., Joyson

Safety Systems, Highland Industries, Inc., Honda Motor Co., Ltd., Honda R & D Co., Ltd.,

American Honda Motor Co., Inc., and Honda Development & Manufacturing of America, LLC

each were collectively and respectively negligent, grossly negligent, willful, wanton, reckless, and

careless in the design of the Subject Vehicle and component parts and breached their duties of care

owed to Plaintiff by:

               a.       failing to timely recall vehicles and hiding the known volume of known
                        defective NADI Takata inflator modules installed in Honda vehicles
                        from the Plaintiff, the public and federal regulators;
               b.       failing to adopt and implement adequate safety hierarchy procedures
                        and policies;
               c.       failing to design, manufacture, test, assemble, and/or install the driver’s
                        side airbag system so as to prevent it from having excessively energetic
                        propellant, deploying with excessive force, and/or from expelling
                        shrapnel in foreseeable collisions to kill or injure drivers or passengers
                        upon air bag deployment during the same;
               d.       failing to design, test, assemble, and/or install the driver’s side airbag
                        system so that it was properly vented and would adequately deflate
                        under foreseeable impacts;
               e.       failing to ensure that the Subject Vehicle was reasonably crashworthy;
               f.       failing to exercise reasonable care in the design of the Subject Vehicle
                        and its driver’s side frontal airbag system;
               g.       failing to exercise reasonable care in the testing of the Subject Vehicle
                        and its driver’s side frontal airbag system;

                                                  27
      4:21-cv-02034-JD         Date Filed 07/08/21      Entry Number 1        Page 28 of 40




                h.      failing to exercise reasonable care in the inspection of the Subject
                        Vehicle and its driver’s side frontal airbag system;
                i.      failing to adopt and implement adequate warnings regarding Subject
                        Vehicle and its driver’s side frontal airbag system;
                j.      failing to incorporate appropriate quality assurance procedures in
                        design of the Subject Vehicle and its driver’s side frontal airbag
                        system; and
                k.      on such other and further particulars as the evidence may show.

       116.     At all times relevant, as a direct and proximate result of the Defendants’ negligence

and the breaches complained of herein, Plaintiff has suffered serious and permanent injuries

including lacerations, burns, scars, broken facial bones, hearing loss, a fractured neck, nerve

damage and other injuries from the Incident on June 5, 2018.

       117.     WHEREFORE, Plaintiff demands judgment against Defendants Joyson KSS Auto

Safety S.A., Joyson Safety Systems f/k/a Key Safety Systems, Highland Industries, Inc., Honda

Motor Co., Ltd., Honda R & D Co., Ltd., American Honda Motor Co., Inc., and Honda

Development & Manufacturing of America, LLC jointly and severally, for all actual and

compensatory damages Plaintiff suffered, as well as for punitive damages in an amount sufficient

to keep such wrongful conduct from being repeated, together with interest, if applicable, for all

costs of this action, and for any other such further relief as this Honorable Court and/or jury may

deem just and proper.

                               SECOND CLAIM FOR RELIEF
                 (Negligence, Gross Negligence, Willful and Wanton Conduct:
                         Manufacturing Defect as to All Defendants)

       118.     Plaintiff adopts and re-allege each prior paragraph, where relevant, as if set forth

fully herein.

       119.     At all times relevant herein, the Defendants Joyson KSS Auto Safety S.A., Joyson

Safety Systems, Highland Industries, Inc., Honda Motor Co., Ltd., Honda R & D Co., Ltd.,

American Honda Motor Co., Inc., and Honda Development & Manufacturing of America, LLC

                                                 28
      4:21-cv-02034-JD        Date Filed 07/08/21      Entry Number 1       Page 29 of 40




took part in and/or were responsible for the manufacture, selection, inspection, testing, design,

assemblage, equipment, marketing, distribution, and/or sale of the Subject Vehicle and its

component parts, including but not limited to its defective driver’s side frontal airbag system, at

some point prior to the Incident.

       120.    At all times relevant herein, the Defendants Joyson KSS Auto Safety S.A., Joyson

Safety Systems, Highland Industries, Inc., Honda Motor Co., Ltd., Honda R & D Co., Ltd.,

American Honda Motor Co., Inc., and Honda Development & Manufacturing of America, LLC

manufactured the Subject Vehicle and its driver’s side frontal airbag system, and owed Plaintiff a

duty of reasonable care to manufacture, select, inspect, test, assemble, equip, market, distribute,

and sell the Subject Vehicle and its components, including the driver’s side frontal airbag system,

so that it would provide a reasonable degree of occupant protection and safety during foreseeable

collisions occurring in the real world highway environment of its expected use.

       121.    At all times relevant herein, as manufactured, selected, inspected, tested,

assembled, equipped, marketed, distributed, and sold by the Defendants Joyson KSS Auto Safety

S.A., Joyson Safety Systems, Highland Industries, Inc., Honda Motor Co., Ltd., Honda R & D Co.,

Ltd., American Honda Motor Co., Inc., and Honda Development & Manufacturing of America,

LLC the Subject Vehicle is and was uncrashworthy, defective, unreasonably dangerous, and unsafe

for foreseeable users and occupants because its driver’s side frontal airbag system is and was

inadequately designed and constructed, and failed to provide the degree of occupant protection

and safety a reasonable consumer would expect in foreseeable accidents occurring in the real world

environment of its expected use.

       122.    At all times relevant herein, Defendants Joyson KSS Auto Safety S.A., Joyson

Safety Systems, Highland Industries, Inc., Honda Motor Co., Ltd., Honda R & D Co., Ltd.,



                                                29
      4:21-cv-02034-JD         Date Filed 07/08/21      Entry Number 1        Page 30 of 40




American Honda Motor Co., Inc., and Honda Development & Manufacturing of America, LLC

each were collectively and respectively negligent, grossly negligent, willful, wanton, reckless, and

careless, and breached their duties of care owed to Plaintiff by:

               a.      failing to timely recall vehicles and hiding the known volume of known
                       defective Takata airbag modules installed in Honda vehicles from the
                       Plaintiff, the public and federal regulators;
               b.      failing to adopt and implement adequate safety hierarchy procedures
                       and policies;
               c.      failing to manufacture, test, assemble, and/or install the driver’s side
                       airbag system so as to prevent it from having excessively energetic
                       propellant, deploying with excessive force, and/or from expelling
                       shrapnel in foreseeable collisions to kill or injure drivers or passengers
                       upon air bag deployment during the same;
               d.      failing to manufacture, test, assemble, and/or install the driver’s side
                       airbag system so that it was properly vented and would adequately
                       deflate under foreseeable impacts;
               e.      failing to ensure that the Subject Vehicle was reasonably crashworthy;
               f.      failing to exercise reasonable care in the manufacture of the Subject
                       Vehicle and its driver’s side frontal airbag system;
               g.      failing to exercise reasonable care in the testing of the Subject Vehicle
                       and its driver’s side frontal airbag system;
               h.      failing to exercise reasonable care in the inspection of the Subject
                       Vehicle and its driver’s side frontal airbag system;
               i.      failing to adopt and implement adequate warnings regarding Subject
                       Vehicle and its driver’s side frontal airbag system;
               j.      failing to incorporate appropriate quality assurance procedures in
                       manufacture of the of the Subject Vehicle and its driver’s side frontal
                       airbag system; and
               k.      on such other and further particulars as the evidence may show.

       123.    At all times relevant, as a direct and proximate result of the Defendants’ negligence

and the breaches complained of herein, Plaintiff has suffered serious and permanent injuries

including lacerations, burns, scars, broken facial bones, hearing loss, a fractured neck, nerve

damage, mental anguish, emotional distress and other injuries from the Incident.

       124.    By reason of the foregoing, Plaintiff is entitled to recovery for all general and

special damages sustained as a direct and proximate result of the Defendants’ negligent and grossly

negligent acts or omissions.

                                                 30
       4:21-cv-02034-JD         Date Filed 07/08/21        Entry Number 1         Page 31 of 40




        125.    WHEREFORE, Plaintiff demands judgment against Defendants Joyson KSS Auto

Safety S.A., Joyson Safety Systems, Highland Industries, Inc., Honda Motor Co., Ltd., Honda R

& D Co., Ltd., American Honda Motor Co., Inc., and Honda Development & Manufacturing of

America, LLC jointly and severally, for all actual and compensatory damages suffered, as well as

for punitive damages in an amount sufficient to keep such wrongful conduct from being repeated,

together with interest, if applicable, for all costs of this action, and for any other such further relief

as this Honorable Court and/or jury may deem just and proper.

                                  THIRD CLAIM FOR RELIEF
                              (Failure to Warn as to All Defendants)

        126.    Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth

fully herein.

        127.    At all times relevant herein, the Defendants Joyson KSS Auto Safety S.A., Joyson

Safety Systems, Highland Industries, Inc., Honda Motor Co., Ltd., Honda R & D Co., Ltd.,

American Honda Motor Co., Inc., and Honda Development & Manufacturing of America, LLC,

as manufacturers of Subject Vehicle and its driver’s side frontal airbag system, owed duties to

warn of foreseeable dangerous conditions of the Subject Vehicle which would impair its safety.

        128.    At all times relevant herein, the Defendants Joyson KSS Auto Safety S.A., Joyson

Safety Systems, Highland Industries, Inc., Honda Motor Co., Ltd., Honda R & D Co., Ltd.,

American Honda Motor Co., Inc., and Honda Development & Manufacturing of America, LLC

knew or should have known that the Subject Vehicle’s driver’s side frontal airbag system had an

excessively energetic inflator module and would deploy with excessive explosive force in

foreseeable collisions, as well as expel shrapnel that could injure or kill occupants.

        129.    At all times relevant herein, the Defendants Joyson KSS Auto Safety S.A., Joyson

Safety Systems, Highland Industries, Inc., Honda Motor Co., Ltd., Honda R & D Co., Ltd.,


                                                   31
       4:21-cv-02034-JD         Date Filed 07/08/21        Entry Number 1         Page 32 of 40




American Honda Motor Co., Inc., and Honda Development & Manufacturing of America, LLC

had no reason to believe that users would realize this potential danger.

        130.    At all times relevant herein, the Defendants Joyson KSS Auto Safety S.A., Joyson

Safety Systems, Highland Industries, Inc., Honda Motor Co., Ltd., Honda R & D Co., Ltd.,

American Honda Motor Co., Inc., and Honda Development & Manufacturing of America, LLC

affirmatively failed to exercise reasonable care to inform users of the Subject Vehicle’s dangerous

condition created by the excessively energetic inflator module in the driver’s side frontal airbag

system or explosive nature of the inflator that could expel shrapnel.

        131.    As a direct and proximate result of the Defendants failure to warn of the dangers

posed by the shrapnel and excessively energetic inflator module in the driver’s side frontal airbag

system in the Subject Vehicle and the breaches complained herein, Plaintiff has suffered serious

and permanent injuries including lacerations, burns, scars, broken facial bones, hearing loss, a

fractured neck, nerve damage, mental anguish, emotional distress and other injuries from the

Incident.

        132.    By reason of the foregoing, Plaintiff is entitled to recover for all general and special

damages sustained as a direct and proximate result of the Defendants’ negligent and grossly

negligent acts or omissions.

        133.    WHEREFORE, Plaintiff demands judgment against Defendants Joyson KSS Auto

Safety S.A., Joyson Safety Systems, Highland Industries, Inc., Honda Motor Co., Ltd., Honda R

& D Co., Ltd., American Honda Motor Co., Inc., and Honda Development & Manufacturing of

America, LLC jointly and severally, for all actual and compensatory damages suffered, as well as

for punitive damages in an amount sufficient to keep such wrongful conduct from being repeated,

together with interest, if applicable, for all costs of this action, and for any other such further relief


                                                   32
      4:21-cv-02034-JD         Date Filed 07/08/21      Entry Number 1        Page 33 of 40




as this Honorable Court and/or jury may deem just and proper.

                                FOURTH CLAIM FOR RELIEF
                          (Strict Liability in Tort as to All Defendants)

       134.     Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth

fully herein.

       135.     At all times relevant herein, the Defendants Joyson KSS Auto Safety S.A., Joyson

Safety Systems, Highland Industries, Inc., Honda Motor Co., Ltd., Honda R & D Co., Ltd.,

American Honda Motor Co., Inc., and Honda Development & Manufacturing of America, LLC

are strictly liable for designing, testing, manufacturing, distributing, selling, and/or placing a

defective and unreasonably dangerous product into the stream of commerce.

       136.     At all times relevant herein, the Subject Vehicle and its driver’s side airbag system

was unreasonably dangerous as to its design, manufacture, distribution and warnings, causing the

Vehicle to be in a defective condition that made it unreasonably dangerous for its intended use.

       137.     At all times relevant herein, the Defendants Joyson KSS Auto Safety S.A., Joyson

Safety Systems, Highland Industries, Inc., Honda Motor Co., Ltd., Honda R & D Co., Ltd.,

American Honda Motor Co., Inc., and Honda Development & Manufacturing of America, LLC

took some part in the manufacture and sale of the Subject Vehicle and its driver’s side frontal

airbag system at some time prior to the Incident.

       138.     At all times relevant, the Subject Vehicle was being used in an intended and/or

foreseeable manner when the Incident alleged herein occurred. Plaintiff neither misused nor

materially altered the Subject Vehicle, and upon information and belief, the Subject Vehicle was

in the same or substantially similar condition that it was in at the time of purchase.

       139.     At all times relevant herein, the Subject Vehicle is and was unreasonably dangerous

and defective because it was designed, manufactured and sold with an excessively volatile NADI


                                                 33
       4:21-cv-02034-JD         Date Filed 07/08/21        Entry Number 1        Page 34 of 40




inflator module in the driver’s side frontal airbag system which deployed with dangerously

excessive explosive force, exploded violently, loudly, and expelled sharp shrapnel during air bag

deployment in foreseeable collisions, including during the Incident.

        140.    At all times relevant herein, the Defendants were aware of feasible alternative

designs which would have minimized or eliminated the risk of injury posed by the Vehicle and its

driver’s side frontal airbag system.

        141.    At all times relevant herein, the Defendants failed to design, test, manufacture,

inspect, and/or sell a product that was safe for its intended use.

        142.    As a direct and proximate result of the Defendants’ negligence and the breaches

complained of herein, Plaintiff has suffered serious and permanent injuries including lacerations,

burns, scars, broken facial bones, hearing loss, a fractured neck, nerve damage, mental anguish,

emotional distress and other injuries from the Incident on June 5, 2018.

        143.    WHEREFORE, Plaintiff demands judgment against Defendants Joyson KSS Auto

Safety S.A., Joyson Safety Systems, Highland Industries, Inc., Honda Motor Co., Ltd., Honda R

& D Co., Ltd., American Honda Motor Co., Inc., and Honda Development & Manufacturing of

America, LLC jointly and severally, for all actual and compensatory damages suffered, as well as

for punitive damages in an amount sufficient to keep such wrongful conduct from being repeated,

together with interest, if applicable, for all costs of this action, and for any other such further relief

as this Honorable Court and/or jury may deem just and proper.

                                 FIFTH CLAIM FOR RELIEF
                       (Breach of Warranties as to the Honda Defendants)

        144.    Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth

fully herein.

        145.    At all times relevant herein, the Defendants Honda Motor Co., Ltd., Honda R & D

                                                   34
      4:21-cv-02034-JD           Date Filed 07/08/21    Entry Number 1        Page 35 of 40




Co., Ltd., American Honda Motor Co., Inc., and Honda Development & Manufacturing of

America, LLC are and were “merchants” with respect to the Subject Vehicle at issue in this

Complaint.

       146.      At all times relevant herein, the Defendants Honda Motor Co., Ltd., Honda R & D

Co., Ltd., American Honda Motor Co., Inc., and Honda Development & Manufacturing of

America, LLC manufactured and sold the Subject Vehicle as “good” within the meaning of the

relevant statutory provisions.

       147.      Consequently, at the time of sale the Defendants Honda Motor Co., Ltd., Honda R

& D Co., Ltd., American Honda Motor Co., Inc., and Honda Development & Manufacturing of

America, LLC impliedly warranted that the Subject Vehicle was merchantable, including that it

was fit for its ordinary purpose as a safe passenger vehicle that it could pass without objection in

the trade, and that it was adequately contained, packaged and labeled.

       148.      At all times relevant herein, the Defendants Honda Motor Co., Ltd., Honda R & D

Co., Ltd., American Honda Motor Co., Inc., and Honda Development & Manufacturing of

America, LLC breached the implied warranty of merchantability because the Subject Vehicle was

not fit for the ordinary purpose for which it was anticipated to be used – namely as a safe passenger

motor vehicle.

       149.      Specifically, the driver’s side frontal airbag system in the Subject Vehicle was

unreasonably dangerous and defective because it was designed, manufactured, and sold with a

driver’s side inflator module that had the propensity to explode with overly excessive force with

deafening sound expelling multiple types of hot metal shrapnel in different shapes and sizes

throughout the passenger compartment during airbag deployment in foreseeable collisions,

including during the Incident, which made the Subject Vehicle unfit for its ordinary purpose of



                                                 35
      4:21-cv-02034-JD           Date Filed 07/08/21    Entry Number 1        Page 36 of 40




providing safe transportation.

       150.    At all times relevant herein, the Defendants Honda Motor Co., Ltd., Honda R & D

Co., Ltd., American Honda Motor Co., Inc., and Honda Development & Manufacturing of

America, LLC further breached the implied warranty of merchantability as the Subject Vehicle

they designed, manufactured and sold was equipped with a driver’s side inflator module that will

deploy with overly excessive force and deafening sound expelling multiple types of hot metal

shrapnel in different shapes and sizes throughout the passenger compartment during airbag

deployment in foreseeable collisions, including during the Incident, and therefore, it would not

pass without objection in the trade.

       151.    At all times relevant herein, the Defendants Honda Motor Co., Ltd., Honda R & D

Co., Ltd., American Honda Motor Co., Inc., and Honda Development & Manufacturing of

America, LLC further breached the implied warranty of merchantability as the Subject Vehicle

was not adequately contained, packaged, and labeled in that the directions and warnings that

accompanied the Subject Vehicle did not adequately instruct its owner on the proper use of the

Vehicle in light of the fact that the driver’s side inflator module had the propensity to explode with

overly excessive force and deafening sound, expelling multiple types of hot metal shrapnel in

different shapes and sizes throughout the passenger compartment during airbag deployment in

foreseeable collisions to injure drivers or passengers, including during the Incident.

       152.    As a proximate result of the Defendants Honda Motor Co., Ltd., Honda R & D Co.,

Ltd., American Honda Motor Co., Inc., and Honda Development & Manufacturing of America,

LLC’s collective and respective breaches of the implied warranty of merchantability Plaintiff

suffered injuries including lacerations, burns, scars, broken facial bones, hearing loss, a fractured

neck, nerve damage, mental anguish, emotional distress and other injuries from the Incident on



                                                 36
      4:21-cv-02034-JD          Date Filed 07/08/21        Entry Number 1        Page 37 of 40




June 5, 2018.

       153.      By reason of the foregoing, Plaintiff is entitled to recover for all general and special

damages proximately caused by the Defendants Honda Motor Co., Ltd., Honda R & D Co., Ltd.,

American Honda Motor Co., Inc., and Honda Development & Manufacturing of America, LLC’s

breaches of the implied warranty of merchantability arising and resulting from the Incident.

       154.      WHEREFORE, Plaintiff demands judgment against Defendants Honda Motor Co.,

Ltd., Honda R & D Co., Ltd., American Honda Motor Co., Inc., and Honda Development &

Manufacturing of America, LLC jointly and severally, for all actual and compensatory damages

suffered, as well as for punitive damages in an amount sufficient to keep such wrongful conduct

from being repeated, together with interest, if applicable, for all costs of this action, and for any

other such further relief as this Honorable Court and/or jury may deem just and proper.

                                   SIXTH CLAIM FOR RELIEF
                                   (Damages as to All Defendants)

       155.      Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth

fully herein.

       156.      Because of Plaintiff’s bodily injuries directly and/or proximately caused by

Defendants’ conduct, Plaintiff is entitled to reasonable and proper compensation for the following

legal damages:

                 a.      Past and future medical expenses and charges;
                 b.      Past and future physical pain and mental anguish;
                 c.      Past and future physical impairment;
                 d.      Past and future disfigurement; and
                 e.      Past lost wages and future lost wage-earning capacity.

       157.      WHEREFORE, Plaintiff seeks actual and punitive damages to be awarded by the

jury in an amount in excess of the minimal juridical limits of this Court.




                                                   37
       4:21-cv-02034-JD         Date Filed 07/08/21       Entry Number 1         Page 38 of 40




                               SEVENTH CLAIM FOR RELIEF
                             (Punitive Damages as to All Defendants)

        158.    Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth

fully herein.

        159.    In addition to the general and special damages suffered by the Plaintiff and

proximately caused by the bad actions and inactions of Defendants Joyson KSS Auto Safety S.A.,

Joyson Safety Systems, Highland Industries, Inc., Honda Motor Co., Ltd., Honda R & D Co., Ltd.,

American Honda Motor Co., Inc., and Honda Development & Manufacturing of America, LLC,

as it concerns the defective operations and performance of the Subject Vehicle, and as previously

alleged and set forth in this Complaint, Plaintiff also, as a further result of the Defendants’ reckless,

willful, negligent and grossly negligent conduct, is entitled to recover punitive damages in

accordance with the law and evidence in this case in an amount to be determined at trial.

        160.    More specifically, the actions and inactions of the Defendants Joyson KSS Auto

Safety S.A., Joyson Safety Systems, Highland Industries, Inc., Honda Motor Co., Ltd., Honda R

& D Co., Ltd., American Honda Motor Co., Inc., and Honda Development & Manufacturing of

America, LLC were of such character as to constitute a pattern or practice of willful, wanton, and

reckless misconduct and caused serious and substantial harm to the Plaintiff, resulting in

significant and ongoing damages arising from the Incident at issue in this Complaint.

        161.    Furthermore, the Defendants have acted with such a conscious and flagrant

disregard for the rights and safety of the Plaintiff and the motoring public and/or deliberately

engaged in willful, wanton and reckless disregard for the life and safety of the Plaintiff so as to

entitle her to punitive and exemplary damages in an amount sufficient to keep such wrongful

conduct from being repeated.

        162.    WHEREFORE, the Defendants Joyson KSS Auto Safety S.A., Joyson Safety


                                                   38
      4:21-cv-02034-JD            Date Filed 07/08/21     Entry Number 1        Page 39 of 40




Systems, Highland Industries, Inc., Honda Motor Co., Ltd., Honda R & D Co., Ltd., American

Honda Motor Co., Inc., and Honda Development & Manufacturing of America, LLC are liable,

the Plaintiff demands judgment for punitive and exemplary damages, plus interest, costs and

attorneys’ fees for having to bring this action, and for any other such further relief as this Honorable

Court and/or jury may deem just and proper in an amount to be determined at trial.

                                          Prayer for Relief

        163.     WHEREFORE, Plaintiff prays as follows:

         a. For a trial by jury and judgment against Defendants Joyson KSS Auto Safety S.A.,

               Joyson Safety Systems, Highland Industries, Inc., Honda Motor Co., Ltd., Honda R &

               D Co., Ltd., American Honda Motor Co., Inc., and Honda Development &

               Manufacturing of America, LLC for such sums as actual and other compensatory

               damages, including but not limited to pain and suffering, permanent impairment, past

               and future medical expenses, past and future loss of function, past and future loss of

               earnings and enjoyment of life, and future prospective medical care costs in an amount

               as a jury may determine and in excess of the minimum jurisdictional limit of this

               Honorable Court;

         b. For exemplary and punitive damages against Defendants Joyson KSS Auto Safety

               S.A., Joyson Safety Systems, Highland Industries, Inc., Honda Motor Co., Ltd., Honda

               R & D Co., Ltd., American Honda Motor Co., Inc., and Honda Development &

               Manufacturing of America, LLC in an amount as a jury may determine to halt such

               conduct;

         c. For the costs of this suit, including attorney’s fees; and

         d. For such other and further relief to which she may be entitled and as this Honorable

               Court may deem just and proper.
                                                  39
      4:21-cv-02034-JD      Date Filed 07/08/21   Entry Number 1      Page 40 of 40




Mount Pleasant, South Carolina

Dated: July 8, 2021.

                                         Respectfully submitted,

                                         By: /s/ Kevin R. Dean
                                              Kevin R. Dean, Esq.
                                              John D. O’Neill, Esq.
                                             MOTLEY RICE LLC
                                             28 Bridgeside Boulevard
                                             Mount Pleasant, South Carolina 29464
                                             Phone: (843) 216-9000
                                             Fax: (843) 216-9450
                                             kdean@motleyrice.com
                                             jdoneill@motleyrice.com


                                             Counsel for Plaintiff




                                           40
